Motions of defendant to vacate the order dismissing its appeal and for an extension of time to transmit the record on appeal are granted, and said time is extended to March 19, 1976, so that Supreme Court may have the whole record before it.
Plaintiff and defendant are directed to argue the issues concerning the vacating of the order dismissing the appeal and the granting of extension of time, along with the other issues *910in their briefs and oral arguments before the court.
Zimmerman, Roszkowski & Brenner, Gerald M. Brenner, for plaintiff. Hodosh, Spinella, Hodosh & Angelone, Ralph J. Gonnella, for defendant.